Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Final Rejection of 05/10/2022, claims 1-9, 11-19 and 22-23 were pending. Claims 12-19 and 22 were rejected and claims 1-9, 11 and 23 were allowed. In the After-Final Amendment of 06/16/2022, Applicant cancelled claims 12-19 and 22. Claims 1-9, 11 and 23 are pending.
 As recited in the Final Rejection of 05/10/2022 regarding claims 1-9, 11 and 23, neither Torisawa, Chamness, nor Kline teach, or otherwise render obvious, the claimed invention as recited in the independent claim comprising, inter alia, a control element for an endoscopic device having a frame; a control wire tensioning screw comprising: a cavity, wherein the control wire is mounted in the cavity and a longitudinally-extending outer groove configured to slidably engage an inwardly-extending protrusion of the frame such that the control wire tensioning screw is guided within the frame, in combination with the displacement force actuator and other elements of the claim. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. (See pages 6-7 of the Final Rejection of 05/10/2022). Accordingly, claims 1-9, 11 and 23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795   

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795